Wright, J.,
dissenting. I must respectfully dissent from this court’s affirmance of the imposition of the death penalty. The prosecutorial misconduct graphically outlined by the majority simply cannot be passed off as harmless error beyond a reasonable doubt. Unlike several cases in which we have *295invoked the doctrine of harmless error or rejected plain-error analysis, substantial mitigating factors were extant in this case.2
This court has been most reluctant to reverse imposition of the death penalty due in large measure to the effect of State v. Penix (1987), 32 Ohio St.3d 369, 513 N.E.2d 744. The General Assembly could easily deal with the effect of Penix by authorizing a second trial limited to the issue of whether the aggravating circumstance or circumstances outweigh the mitigating factors beyond a reasonable doubt. The cure for this legislative omission does not lie in repeatedly excoriating prosecutorial misconduct while allowing a tainted death penalty to stand. The right to a fair trial (including, most especially, the sentencing phase of a capital case) is of paramount consideration in our criminal justice system.
“ ‘[I]t is most important that the sentencing phase of the [capital] trial not be influenced by passion, prejudice, or any other arbitrary factor. * * * With a man’s life at stake, a prosecutor should not play on the passions of the jury.’ ” State v. DePew (1988), 38 Ohio St.3d 275, at 299, 528 N.E.2d 542, at 566 (Wright, J., concurring in part and dissenting in part), quoting Hance v. Zant (C.A. 11, 1983), 696 F.2d 940, 951, certiorari denied (1983), 463 U.S. 1210, 103 S.Ct. 3544, 77 L.Ed.2d 1393. I had hoped that my repetition of this lesson would eventually move this court to accept it, see State v. Bedford (1988), 39 Ohio St.3d 122, at 134-135, 529 N.E.2d 913, at 925-926 (Wright, J., dissenting), but I see that it has not. Accordingly, I must dissent.
H. Brown, J., concurs in the foregoing dissenting opinion.

. During the sentencing phase, Combs presented a significant amount of testimony and evidence in mitigation. The record reflects a loving relationship between Combs and his son, and a demonstration by Combs of genuine remorse for his actions. The record also reflects that Combs lived a life long-afflicted with the pains of alcohol and chemical dependence, and that he acted at the time of the shooting out of an obsessive concern that he would be prevented from ever seeing his son again.
Additionally, the jury heard Combs state that several days prior to and on the day of the incident, Combs had contemplated suicide. The jury also heard that as a result of the incident, Combs lost his right arm and his left arm became paralyzed — losses that constitute a significant burden for the remainder of his life. It is the sum of these mitigating factors that the jury considered in an environment tainted by prosecutorial misconduct. Whether their weighing of the mitigating factors in an atmosphere free from prosecutorial abuse would have brought about a different result, we will never know.